EXHIBIT 10.31




EMPLOYMENT AGREEMENT




EMPLOYMENT AGREEMENT (“Agreement”) dated as of February 27, 2008 (the “Effective
Date”), among RathGibson, Inc., a Delaware corporation (the “Company”), and
Richard E. Lore, Sr. (the “Executive” and, together with the Company, the
“Parties”).

WHEREAS, the Parties wish to establish the terms of the Executive’s employment
with the Company.

Accordingly, the Parties agree as follows:

1.

Employment and Acceptance.  The Company shall employ the Executive, and the
Executive shall accept employment, subject to the terms of this Agreement, on
the Effective Date.

2.

Term.  Subject to earlier termination pursuant to Section 5 of this Agreement,
the employment relationship hereunder shall continue from the Effective Date
until the second anniversary of the Effective Date (the “Initial Term”) and
shall extend for successive one (1) year terms thereafter, unless any Party
shall have given ninety (90) days written notice to the other, prior to the
expiration of the Initial Term or extended term, that it does not wish to extend
the Term.  As used in this Agreement, the “Term” shall refer to the period
beginning on the Effective Date and ending on the date the Executive’s
employment terminates in accordance with this Section 2 or Section 5.  In the
event that the Executive’s employment terminates, the Company’s obligation to
continue to pay all Base Salary (defined below in Section 4.1), as adjusted,
Bonus (defined below in Section 4.2), and other benefits then accrued shall
terminate except as may be provided for in Section 6 of this Agreement.

3.

Duties and Title.  

3.1

Title.  The Executive shall serve in the capacity of President of the Mid-South
Control Line division of the Company, and shall report to the Chief Executive
Officer of the Company (the “CEO”), who is presently Harley Kaplan.

3.2

Duties.  The Executive will perform such executive duties customarily performed
by the presidents of companies in similar lines of business as the Mid-South
Control Line division of the Company, including purchasing, marketing,
overseeing daily operations and running the business, along with such other
duties as may be assigned to the Executive by the CEO or his designees from time
to time.  The Executive will devote all his full business time and attention to
the performance of such duties and to the promotion of the business and
interests of the Company and its Affiliates (as defined below).  This Section
3.2, however, shall not prevent the Executive, during the Term, from serving as
a member of the board of directors of civic and charitable organizations,
provided that such membership does not materially interfere with the Executive’s
performance of his duties under this Agreement or conflict with Section 7.3 of
this Agreement.  

4.

Compensation and Benefits by the Company.  As compensation for all services
rendered pursuant to this Agreement, the Company shall provide the Executive the
following during the Term:





1










4.1

Base Salary.  The Company will pay to the Executive an annual base salary of
$312,500 payable in accordance with the customary payroll practices of the
Company (“Base Salary”), less applicable withholdings for federal, state, and
local taxes.  The Board of Directors of the Company (the “Board”) will review
annually the Executive’s Base Salary for upward adjustment.  

4.2

Bonus.  The Executive shall be eligible to receive an annual bonus of up to 200%
of Base Salary (“Bonus”) under a plan established by the Company or the Board
(or a committee thereof).  The Executive’s target bonus shall be 100% of Base
Salary (the “Target Bonus”).  

4.3

Participation in Employee Benefit Plans.  The Executive shall be entitled, if
and to the extent eligible, to participate in all of the applicable benefit
plans of the Company, pursuant to the terms of such plans.  Notwithstanding the
foregoing, the Executive shall not, at any time, receive any personal loans from
the Company pursuant to any benefit plan or otherwise.  

4.4

Vacation.  The Executive shall be entitled to four (4) weeks of paid vacation
each fiscal year of the Company.  The carry-over of vacation days shall be in
accordance with the vacation policy of the Company.  The Executive shall not be
entitled to payment for unused vacation days upon the termination of his
employment except as set forth in  Section 6.2 below.    

4.5

General Expense Reimbursement.  The Executive shall be entitled to receive
reimbursement for all appropriate business expenses incurred by him in
connection with his duties under this Agreement in accordance with the policies
of the Company as in effect from time to time.

4.6

Automobile Expense Reimbursement.  The Executive shall be entitled to receive
reimbursement up to an aggregate of $12,000 per year, payable in equal
installments in accordance with the Company’s regular payroll practices, during
the Term to lease or purchase an automobile regularly used by the Executive to
commute to and from the Company’s offices and to pay insurance, maintenance and
other expenses associated with such automobile.  As a condition to receiving
reimbursement of any expenses referred to in this Section 4.6, the Executive
will provide to the Company reasonable evidence of the incurrence of such
expenses.

4.7

Club Dues.  During the Term, the Executive shall be entitled to receive
reimbursement up to $8,000 per year for the annual dues associated with
membership in two golf country clubs, one of which is the New Orleans, Louisiana
area and the other of which is in the Houston, Texas area, along with
reimbursement of the Executive’s reasonable out of pocket expenses incurred by
the Executive associated with entertaining actual and potential business
contacts at such clubs.  As a condition to receiving reimbursement of any dues
or expenses referred to in this Section 4.7, the Executive will provide to the
Company reasonable evidence of the incurrence of such due or expenses.





2










5.

Termination of Employment.

5.1

Death. The Executive’s employment hereunder shall terminate immediately upon his
death.    

5.2

Disability. The Company may immediately terminate the Executive’s employment due
to his Disability (as defined below).  For purposes of this Agreement,
“Disability” shall mean a good faith determination by the Board in accordance
with applicable law that as a result of a physical or mental injury or illness,
the Executive is unable to perform the essential functions of his job with or
without reasonable accommodation for a period of: (i) ninety (90) consecutive
days; or (ii) one hundred eighty (180) days in any twelve (12) month period.

5.3

By the Company for Cause.  The Company may immediately terminate the Executive’s
employment, for Cause (as defined below), by action of the Board, upon written
notice by the Board to the Executive identifying the act or acts constituting
Cause.  For purposes of this Agreement, “Cause” means: (i) the Executive’s
willful and continued failure (other than as a result of incapacity due to
mental or physical impairment) to substantially perform his duties hereunder,
which is not remedied within ten (10) days after receipt of written notice from
the Board specifying such failure; (ii) the Executive’s failure to carry out, or
comply with, any lawful and reasonable directive of the Board or the CEO, which
is not remedied within thirty (30) days after receipt of written notice from the
Board or the CEO specifying such failure; (iii) the Executive’s conviction of or
plea of nolo contendre to any felony or other crime involving moral turpitude;
(iv) the Executive’s knowing unlawful use or possession of illegal drugs; or (v)
the Executive’s commission of a material bad faith act of fraud, embezzlement,
misappropriation, willful misconduct, gross negligence, or breach of fiduciary
duty, in each case against the Company or any of its Affiliates.  For purposes
of this Agreement, an “Affiliate” of the Company is any other entity that is,
directly or indirectly, controlled by RG Tube Holdings LLC, a Delaware limited
liability company, as of the applicable time.

5.4

By the Company without Cause.  The Company may immediately terminate the
Executive’s employment without Cause at any time without prior notice.

5.5

By the Executive.  The Executive may terminate his employment hereunder at any
time, with or without Good Reason (as defined below), upon thirty (30) days
prior written notice to the Company.  The Executive’s employment shall terminate
as of thirty (30) days from the date notice is given, unless, with respect to a
notice regarding a termination based on Good Reason, the Company corrects the
circumstances constituting Good Reason within such thirty (30) day period.  For
purposes of this Agreement, “Good Reason” means, without the Executive’s
consent: (i) a reduction in Base Salary; or (ii) a material adverse reduction in
the Executive’s employee benefits; provided, however, that Good Reason shall not
include acts which are cured by the Company within thirty (30) days following
the Company’s receipt of written notice from the Executive of the existence of
circumstances constituting Good Reason.  Any notice of termination for Good
Reason must be given within thirty (30) days following the Executive’s learning
of circumstances constituting Good Reason.  





3










5.6

Removal from any Boards and Position.  If the Executive’s employment is
terminated for any reason under this Agreement, he shall be deemed to resign:
(i) if a member, from the Board or any other board to which he has been
appointed or nominated by or on behalf of the Company or any of its Affiliates;
and (ii) from any position with the Company or any of its Affiliates, including,
but not limited to, an officer of the Company.

6.

Obligations upon Termination.

6.1

By the Company for Cause or by the Executive Without Good Reason or Due to Death
or Disability.  If: (i) the Executive’s employment with the Company terminates
due to his death; (ii) the Company terminates the Executive’s employment with
the Company for Cause; (iii) the Company terminates the Executive’s employment
with the Company due to the Executive’s Disability; or (iv) the Executive
terminates his employment with the Company without Good Reason, the Executive or
the Executive’s legal representatives (as appropriate), shall be entitled to
receive only the following:  

(a)

the Executive’s accrued but unpaid Base Salary and benefits set forth in Section
4.3, if any, to the date of termination; and

(b)

expenses reimbursable under Section 4.5, Section 4.6 and Section 4.7 incurred
but not yet reimbursed by the Company to the Executive to the date of
termination (clauses (a) and (b), collectively, the “Accrued Benefits”), and no
severance or other benefits from the Company.

6.2

By the Company Without Cause or By the Executive for Good Reason.  If the
Company terminates the Executive’s employment without Cause or if the Executive
terminates his employment for Good Reason, the Executive shall be entitled to
receive the following, upon execution and delivery to the Company without
revocation of a valid general release of all claims against the Company and its
Affiliates, substantially in the form attached hereto as Exhibit A (a
“Release”):  

(a)

the Accrued Benefits;

(b)

the Executive’s accrued but unpaid vacation, if any, to the date of termination;

(c)

continued Base Salary for twelve (12) months after the date of termination,
payable in monthly installments; and

(d)

continued coverage under the Company’s medical and dental plans for twelve (12)
months after the date of termination; provided, that the Company may provide
such coverage through reimbursement of the cost of continuation of group health
coverage, pursuant to the Consolidated Omnibus Budget Reconciliation Act of
1986, to the extent the Executive is eligible and subject to the terms of the
plan and applicable law, and no other severance or other benefits from the
Company.  

6.3

Election Not to Extend the Term.  If the Company elects not to extend the Term
pursuant to Section 2 of this Agreement, unless the Executive’s employment with
the





4










Company is earlier terminated pursuant to Section 5 of this Agreement,
termination of the Executive’s employment hereunder (whether or not the
Executive continues as an employee of the Company thereafter) shall be deemed to
occur on the close of business on the day immediately preceding the next
scheduled date on which extension of the Term would otherwise begin and the
Executive shall be entitled to receive, upon execution and delivery to the
Company without revocation of a Release: (a) the Accrued Benefits; and (b)
continued Base Salary for six (6) months after the date of termination, payable
in monthly installments, and no other severance or other benefits from the
Company.  If the Executive elects not to extend the Term pursuant to Section 2
of this Agreement, unless the Executive’s employment with the Company is earlier
terminated pursuant to Section 5 of this Agreement, termination of the
Executive’s employment hereunder (whether or not the Executive continues as an
employee of the Company thereafter) shall be deemed to occur on the close of
business on the day immediately preceding the next scheduled date on which
extension of the Term would otherwise begin, and the Executive shall be entitled
to receive only the Accrued Benefits and no severance or other benefits from the
Company.  

6.4

Nondisparagement.  Except in connection with any legal dispute between the
Parties or an order of a court or governmental agency with jurisdiction, the
Executive shall not at any time (whether during or after the Term) publish or
communicate to any person or entity any “Disparaging” (as defined below)
remarks, comments or statements concerning the Company, any of its Affiliates or
any of their respective present and former members, partners, directors,
officers, shareholders, employees, agents, attorneys, successors and assigns,
and the Company and its Affiliates shall not at any time (whether during or
after the Term) publish or communicate to any person or entity any Disparaging
remarks, comments or statements concerning the Executive and shall instruct
their respective present members, partners, directors, and officers to not at
any time publish or communicate to any person or entity any Disparaging remarks,
comments or statements concerning the Executive.  “Disparaging” remarks,
comments or statements are those that impugn the character, honesty, integrity
or morality or business acumen or abilities in connection with any aspect of the
operation of business of the individual or entity being disparaged.

7.

Restrictions and Obligations of the Executive.  

7.1

Confidentiality.  i)  During the course of the Executive’s employment by the
Company and Mid-South Control Line, Inc. (prior to and during the Term), the
Executive has had and will have access to certain trade secrets and confidential
and proprietary information relating to the Company and its Affiliates
(collectively, the “Protected Parties”), which is not readily available from
sources outside the Company.  The confidential and proprietary information and,
in any material respect, trade secrets of the Protected Parties are among their
most valuable assets, including but not limited to, their customer, supplier and
vendor lists; databases; competitive strategies; computer programs, frameworks,
or models; marketing programs; sales, financial, marketing, training and
technical information; product development (and proprietary product data); and
any other information, whether communicated orally, electronically, in writing
or in other tangible forms, concerning how the Protected Parties create,
develop, acquire or maintain their products and marketing plans, target their
potential customers and operate their retail and other businesses.  The
Protected Parties invested, and continue to invest, considerable amounts of time
and money in their process, technology, and know-how;





5










obtaining and developing the goodwill of their customers; their other external
relationships; their data systems and data bases; and all the information
described above (hereinafter collectively referred to as “Confidential
Information”), and any misappropriation or unauthorized disclosure of
Confidential Information in any form would irreparably harm the Protected
Parties.  The Executive acknowledges that such Confidential Information
constitutes valuable, highly confidential, special and unique property of the
Protected Parties.  The Executive shall hold in a fiduciary capacity for the
benefit of the Protected Parties all Confidential Information relating to the
Protected Parties and their businesses, which shall have been obtained by the
Executive during the Executive’s employment by the Company (prior to and during
the Term) and which shall not be or become public knowledge (other than by acts
by the Executive or representatives of the Executive in violation of this
Agreement).  Except as required by law or an order of a court or governmental
agency with jurisdiction, the Executive shall not, during the period the
Executive is employed by the Company or at any time thereafter, disclose any
Confidential Information, directly or indirectly, to any person or entity for
any reason or purpose whatsoever, nor shall the Executive use it in any way,
except in the course of the Executive’s employment with, and for the benefit of,
the Protected Parties or to enforce any rights or defend any claims hereunder,
provided that such disclosure is relevant to the enforcement of such rights or
defense of such claims and is only disclosed in the formal proceedings related
thereto.  The Executive shall take all reasonable steps to safeguard the
Confidential Information and to protect it against disclosure, misuse,
espionage, loss and theft.  The Executive understands and agrees that the
Executive shall acquire no rights to any such Confidential Information.
 Notwithstanding anything to the contrary in this Section 7.1(a), if the
Executive is required by legal process or a court order to disclose any
Confidential Information, the Executive shall give the Company written notice at
least five (5) business days prior to the proposed disclosure describing the
terms and circumstances of such request or requirement and a reasonable
description of the legal process or court order which compels such disclosure,
in order to enable the Company to seek a protective order, confidential
treatment or other appropriate remedy and/or waive compliance with this Section
7.1(a) concerning such disclosure and if, in the absence of a protective order,
confidential treatment or other remedy or the receipt of a waiver from the
Company, the Executive is legally compelled to disclose any Confidential
Information, the Executive may, without liability hereunder to the Company,
disclose only that portion of the Confidential Information which the Executive
is required to disclose in accordance with such legal process or court order.

(b)

All files, records, documents, drawings, specifications, data, computer
programs, intangible property (including but not limited to trade names,
registered and unregistered trademarks and service marks, brand names, patents,
and copyrights) and similar items relating thereto or to the business carried on
by the Company and its Affiliates, as well as all customer lists, specific
customer information, compilations of product research and marketing techniques
of the Company and its Affiliates, whether prepared by the Executive or
otherwise, coming into the Executive’s possession, shall remain the exclusive
property of the Company and its Affiliates, and the Executive shall not remove
any such items from their premises, except in furtherance of the Executive’s
duties under this Agreement.

(c)

It is understood that while employed by the Company, the Executive will promptly
disclose to it, and assign to it the Executive’s interest in any invention,
improvement or discovery made or conceived by the Executive, either alone or
jointly with





6










others, which arises out of the Executive’s employment with the Company (prior
to and during the Term).  At the Company’s request and expense, the Executive
will assist the Company and its Affiliates, both during the Term and thereafter,
in connection with any controversy or legal proceeding relating to such
invention, improvement or discovery and in obtaining domestic and foreign patent
or other protection covering the same.

(d)

As requested by the Company and at the Company’s expense, from time to time and
upon the termination of the Executive’s employment with the Company for any
reason, the Executive will promptly deliver to the Company all copies and
embodiments, in whatever form, of all Confidential Information in the
Executive’s possession or within his control (including, but not limited to,
memoranda, records, notes, plans, photographs, manuals, notebooks,
documentation, program listings, flow charts, magnetic media, disks, diskettes,
tapes and all other materials containing any Confidential Information)
irrespective of the location or form of such material.  If requested by the
Company, the Executive will provide the Company with written confirmation that
all such materials have been delivered to the Company as provided herein.

7.2

Non-Solicitation or Hire.  During the Term and for a period of two (2) years
following the termination of the Executive’s employment for any reason, the
Executive shall not directly or indirectly (a) solicit or attempt to solicit or
induce, directly or indirectly, any party who is a customer or client of the
Company or any of its Affiliates, or who was a customer or client of the Company
or any of its Affiliates at any time during the two (2) year period immediately
prior to the date the Executive’s employment terminates, for the purpose of
marketing, selling or providing to any such party any services or products
offered by or available from the Company or any of its Affiliates, (b) interfere
with or attempt to interfere with any business relationships (whether formed
before, during, or after the Term) of the Company or any of its Affiliates with
their suppliers, or (c) hire or solicit or attempt to hire or solicit or induce,
directly or indirectly, any employee of the Company or any of its Affiliates or
any person, who was an employee of the Company or any of its Affiliates during
the two (2) year period immediately prior to the date the Executive’s employment
hereunder terminates, to terminate such employee’s employment relationship with
the Company or any of its Affiliates in order to enter into a similar
relationship with the Executive, or any other person or entity; provided
however, that advertising for employment in any online careers website,
newspaper, trade journal or other publication available for general distribution
to the public without specific reference to any particular employees shall not
constitute a breach of this Section 7.2.  

7.3

Non-Competition.  During the Term and for a period of two (2) years following
the termination of the Executive’s employment for any reason, the Executive
shall not, whether individually as a director, manager, member, stockholder,
partner, owner, employee, consultant or agent of any business, or in any other
capacity, other than on behalf of the Company, organize, establish, own,
operate, manage, control, engage in, participate in, invest in, permit his name
to be used by, act as a consultant or advisor to, render services for (alone or
in association with any person, firm, corporation or business organization), or
otherwise assist any person or entity that engages in or owns, invests in,
operates, manages or controls any venture or enterprise which engages or
proposes to engage in a Competitive Business.  For purposes of this Agreement,
the term “Competitive Business” means: (A) the manufacturing, distribution or
sales of tubular products designed to carry fluids (including, without
limitation, hydraulics), gasses





7










(including, without limitation, pneumatics) and/or electrical media (including,
without limitation, wire and fiber optics); and (B) any other business in which
the Company or any of its Affiliates engages during the time period in which the
Executive is employed by the Company, in each case in: (i) any of the parishes
in the State of Louisiana listed in Schedule A to this Agreement; (ii) any of
the other states in the United States of America; and (iii) all non-United
States jurisdictions.  Notwithstanding the foregoing, the Executive may,
directly or indirectly own, solely as an investment, securities of any firm,
partnership, joint venture, association, corporation or other business
organization, entity or enterprise engaged in the business of the Company which
are publicly traded on a national or regional stock exchange or on the
over-the-counter market if the Executive is not a controlling person of, or a
member of a group which controls, such entity and does not directly or
indirectly own five percent (5%) or more of any class of securities of such
entity.  

7.4

Property.  The Executive acknowledges that all originals and copies of
materials, records and documents generated by him or coming into his possession
during his employment (prior to and during the Term) are the sole property of
the Company and its Affiliates (“Company Property”).  During the Term, and at
all times thereafter, the Executive shall not remove, or cause to be removed,
from the premises of the Company or any of its Affiliates, copies of any record,
file, memorandum, document, or equipment, or any other item relating to the
business of the Company or any of its Affiliates, except in furtherance of his
duties under the Agreement.  When the Executive’s employment terminates, or upon
request of the Company at any time, the Executive shall promptly deliver to the
Company all Company Property in his possession or control.

8.

Remedies; Specific Performance.  The Parties acknowledge and agree that the
Executive’s breach or threatened or attempted breach of any of the covenants or
restrictions set forth in Section 7 will result in irreparable and continuing
damage to the Protected Parties for which there may be no adequate remedy at law
and that the Protected Parties shall be entitled to equitable relief, including
but not limited to, specific performance and injunctive relief as remedies for
any such breach or threatened or attempted breach.  The Executive also agrees
that such remedies shall be in addition to any and all remedies, including
damages, available to the Protected Parties against him for such breaches or
threatened or attempted breaches.  In addition, without limiting the Protected
Parties’ remedies for any breach by the Executive of any covenants or
restrictions set forth in Section 7, in the event of such breach: (i) the
Executive shall not be entitled to any payments set forth in Section 6 hereof,
except as required by law, and (ii) the Company will have no obligation to pay
any of the amounts that remain payable by the Company under Section 6.  

9.

Other Provisions.

9.1

Notices.  Any notice or other communication required or which may be given
hereunder shall be in writing and shall be delivered personally, sent by
certified, registered or express mail, postage prepaid or overnight courier
service and shall be deemed given when so delivered personally or, if mailed,
four (4) days after the date of mailing or one (1) business day after being sent
by overnight courier service, as follows:

(a)

If to the Company, to:





8










RathGibson, Inc.

475 Half Day Road, Suite 210

Lincolnshire, IL 60069

Attention:  Chief Executive Officer




(b)

If to the Executive, to the Executive’s home address reflected in the Company’s
records.

9.2

Entire Agreement.  This Agreement contains the entire agreement between the
Parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto.  

9.3

Representations and Warranties by the Executive.  The Executive represents and
warrants that he is not a party to or subject to any restrictive covenants,
legal restrictions or other agreements in favor of any entity or person which
would in any way preclude, inhibit, impair or limit the Executive’s ability to
perform his obligations under this Agreement, including, but not limited to,
non-competition agreements, non-solicitation agreements or confidentiality
agreements.

9.4

Waiver and Amendments.  This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by the Parties or, in the case of a
waiver, by the Party waiving compliance.  No delay on the part of any Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any right, power or privilege
hereunder, nor any single or partial exercise of any right, power or privilege
hereunder, preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder.

9.5

Governing Law, Dispute Resolution and Venue.  

(a)

This Agreement shall be governed and construed in accordance with the laws of
the State of Louisiana applicable to agreements made and/or to be performed
entirely within that State, without giving effect to any conflicts of laws
principles that would result in application of the law of any other
jurisdiction.  

(b)

The Parties agree irrevocably to submit to the exclusive jurisdiction of the
United States District Court for the Eastern District of Louisiana and appellate
courts therefrom, for the purposes of any suit, action or other proceeding
brought by any Party arising out of any breach of any of the provisions of this
Agreement and hereby waive, and agree not to assert by way of motion, as a
defense or otherwise, in any such suit, action, or proceeding, any claim that it
is not personally subject to the jurisdiction of the above-named courts, that
the suit, action or proceeding is brought in an inconvenient forum, that the
venue of the suit, action or proceeding is improper, or that the provisions of
this Agreement may not be enforced in or by such courts.  In addition, the
Parties agree to the waiver of a jury trial.  





9










9.6

Assignment.  This Agreement, and all of the Executive’s rights and duties
hereunder, shall not be assignable or delegable by the Executive.  Any purported
assignment or delegation by the Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect.  This Agreement may be
assigned by the Company to a person or entity which is an Affiliate or a
successor in interest to substantially all of the business operations of the
Company.  Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such Affiliate or successor
person or entity; provided that, in the event such Affiliate, successor person
or entity is unable to satisfy the obligations owed to the Executive under this
Agreement, the Company shall remain liable for such obligations.  

9.7

Successors; Binding Agreement.  This Agreement shall inure to the benefit of and
be binding upon personal or legal representatives, executors, administra­tors,
successors, heirs, distributees, devisees and legatees.

9.8

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument.

9.9

Headings.  The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning of terms contained herein.

9.10

Severability.  If any term, provision, covenant or restriction of this
Agreement, or any part thereof, is held by a court of competent jurisdiction of
any foreign, federal, state, county or local government or any other
governmental, regulatory or administrative agency or authority to be invalid,
void, unenforceable or against public policy for any reason, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected or impaired or
invalidated.  The Executive acknowledges that the restrictive covenants
contained in Section 7 are a condition of this Agreement and are reasonable and
valid in temporal scope and in all other respects.  

9.11

Judicial Modification.  If any court determines that any of the covenants in
Section 7, or any part of any of them, is invalid or unenforceable, the
remainder of such covenants and parts thereof shall not thereby be affected and
shall be given full effect, without regard to the invalid portion.  If any court
determines that any of such covenants, or any part thereof, is invalid or
unenforceable because of the geographic or temporal scope of such provision,
such court shall reduce such scope to the minimum extent necessary to make such
covenants valid and enforceable.

9.12

Tax Withholding.  The Company is authorized to withhold from any benefit
provided or payment due hereunder, the amount of withholding taxes due any
federal, state or local authority in respect of such benefit or payment and to
take such other action as may be necessary in the opinion of the Board to
satisfy all obligations for the payment of such withholding taxes.

9.13

Conformance with Code Section 409A.  The Parties hereto agree to negotiate in
good faith should any amendment to the Agreement be required in order to comply
with Section 409A of the Internal Revenue Code.

[remainder of this page intentionally left blank; signature page follows]





10













IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day and year first above mentioned.

THE EXECUTIVE:

/s/ Richard E. Lore, Sr.                    

Name:

Richard E. Lore, Sr.







THE COMPANY:




RATHGIBSON, INC.

By: /s/ Harley Kaplan                       

Name:  Harley Kaplan

Title:    CEO











11










SCHEDULE A:

LOUISIANA PARISHES







Acadia Parish

Allen Parish

Ascension Parish

Assumption Parish  

Avoyelles Parish

Beauregard Parish  

Bienville Parish  

Bossier Parish   

Caddo Parish

Calcasieu Parish  

Caldwell Parish   

Cameron Parish  

Catahoula Parish  

Claiborne Parish  

Concordia Parish   

De Soto Parish   

East Baton Rouge Parish

East Carroll Parish

East Feliciana Parish  

Evangeline Parish  

Franklin Parish

Grant Parish  

Iberia Parish

Iberville Parish  

Jackson Parish   

Jefferson Davis Parish

Jefferson Parish   

La Salle Parish

Lafayette Parish   

Lafourche Parish  

Lincoln Parish

Livingston Parish

Madison Parish

Morehouse Parish

Natchitoches Parish   

Orleans Parish

Ouachita Parish  

Plaquemines Parish

Pointe Coupee Parish  

Rapides Parish  

Red River Parish

Richland Parish  

Sabine Parish

St. Bernard Parish  

St. Charles Parish  

St. Helena Parish

St. James Parish  

St. John The Baptist Parish  

St. Landry Parish

St. Martin Parish

St. Mary Parish  

St. Tammany Parish   

Tangipahoa Parish  

Tensas Parish  

Terrebonne Parish   

Union Parish   

Vermilion Parish   

Vernon Parish   

Washington Parish  

Webster Parish  

West Baton Rouge Parish  

West Carroll Parish  

West Feliciana Parish

Winn Parish   











12










EXHIBIT A

SEPARATION AGREEMENT AND GENERAL RELEASE

RathGibson, Inc. (the “Company”) and Richard E. Lore, Sr. (the “Executive”)
(together, the “Parties”) entered into an employment agreement, effective
February 27, 2008 (the “Employment Agreement”).  The Parties hereby agree that
this Separation Agreement and General Release (the “Agreement”) sets forth their
complete agreement and understanding regarding the termination of the
Executive’s employment with the Company.  Any capitalized terms used but not
defined in this Agreement have the respective meanings set forth in the
Employment Agreement.

1.

Separation Date.  The Executive’s employment with the Company will terminate
effective [_______________] (the “Separation Date”).  The Executive agrees to
return all property belonging to the Company and its Affiliates no later than
the Separation Date.  Except as specifically provided below, the Executive shall
not be entitled to receive any benefits of employment following the Separation
Date.

2.

Consideration of the Company.  In consideration for the releases and covenants
by the Executive in this Agreement, the Company will provide the Executive with
the following:  [insert consideration as set forth in the Employment Agreement]

3.

Executive Release of Rights.  The Executive (defined for the purpose of this
Paragraph 3 as the Executive and the Executive’s agents, representatives,
attorneys, assigns, heirs, executors, and administrators) irrevocably, fully,
and unconditionally releases the Released Parties (defined as the Company and
its Affiliates, and each of their affiliated companies, parents, subsidiaries,
predecessors, successors, assigns, divisions, related entities and any of their
past or present employees, officers, agents, insurers, attorneys,
administrators, officials, directors, shareholders, employee benefit plans, and
the sponsors, fiduciaries, or administrators of the Company’s employee benefit
plans) from any and all liability, claims, demands, actions, causes of action,
suits, grievances, debts, sums of money, agreements, promises, damages, back and
front pay, costs, expenses, attorneys’ fees, and remedies of any type, arising
or that may have arisen out of or in connection with the Executive’s employment
with or termination of employment from the Company, from the beginning of time
to the date hereof, including but not limited to claims, actions or liability
under: (1) Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Civil Rights Act of 1866, the Age Discrimination in Employment Act,
the Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the
Workers’ Adjustment and Retraining Notification Act, the Employee Retirement
Income Security Act of 1974, the New York State Human Rights law, or the
Administrative Code of the City of New York, all as amended; (2) any other
federal, state or local statute, ordinance, or regulation regarding employment,
termination of employment, or discrimination in employment, and (3) the common
law relating to employment contracts, wrongful discharge. defamation, or any
other matter.

4.

Waiver of Reinstatement.  The Executive waives any reinstatement or future
employment with the Company or any of its Affiliates and agrees never to apply
for employment





13










or otherwise seek to be hired, rehired, employed, re-employed, or reinstated by
the Company or any of its Affiliates.

5.

No Encouragement of Claims.  The Executive agrees not to encourage or assist any
person who files a lawsuit, charge, claim or complaint against the Released
Parties unless the Executive is required to render such assistance pursuant to a
lawful subpoena or other legal obligation.  

6.

Cooperation of the Executive.  The Executive agrees to cooperate with the
Company and its Affiliates in any reasonable manner as the Company or any of its
Affiliates may request, including but not limited to furnishing information to
and otherwise consulting with the Company; and assisting the Company in any
litigation or potential litigation or other legal matters, including but not
limited to meeting with and fully answering the questions of the Company or its
representatives or agents, and testifying and preparing to testify at any
deposition or trial.  The Company agrees to reimburse the Executive for any
reasonable out of pocket expenses incurred as a result of such cooperation.  

7.

Non-admission/Inadmissibility.  This Agreement does not constitute an admission
by the Company or any of its Affiliates that any action it took with respect to
the Executive was wrongful, unlawful or in violation of any local, state, or
federal act, statute, or constitution, or susceptible of inflicting any damages
or injury on the Executive, and the Company and its Affiliates specifically deny
any such wrongdoing or violation.  This Agreement is entered into solely to
resolve fully all matters related to or arising out of the Executive’s
employment with and termination from the Company, and its execution and
implementation may not be used as evidence, and shall not be admissible in a
subsequent proceeding of any kind, except one alleging a breach of this
Agreement.

8.

Severability.  The provisions of this Agreement shall be severable and the
invalidity of any provision shall not affect the validity of the other
provisions.

9.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws and judicial decisions of the State of Louisiana applicable to
agreements made and/or to be performed entirely within that State, without
giving effect to any conflicts of laws principles that would result in
application of the law of any other jurisdiction.

10.

Scope of Agreement.  The Executive understands that he remains bound to those
provisions in the Employment Agreement, which survive the termination of the
Executive’s employment, including but not limited to, those provisions in
Section 7 of the Employment Agreement.  Except as specifically set forth in such
provisions, this Agreement contains the entire agreement and understanding
between the Executive and the Company concerning the matters described herein,
and supersedes all prior agreements, discussions, negotiations, understandings
and proposals of the Parties.  The terms of this Agreement cannot be changed
except in a subsequent document signed by both Parties.

11.

Revocation Period.  The Executive has the right to revoke this Agreement for up
to seven (7) days after he signs it.  In order to revoke this Agreement, the
Executive must sign and send a written notice of the decision to do so,
addressed to [name] at [insert title, and





14










address], and that written notice must be received by the Company no later than
the eighth (8th) day after the Executive signed this Agreement.  If the
Executive revokes this Agreement, the Executive will not be entitled to any of
the consideration from the Company described in paragraph 2 above, except to the
extent required by law.  

12.

Voluntary Execution of Agreement.  The Executive acknowledges that:

a.

the Executive has carefully read this Agreement and fully understands its
meaning;

b.

the Executive had the opportunity to take up to twenty one (21) days after
receiving this Agreement to decide whether to sign it;

c.

the Executive understands that the Company is hereby advising him, in writing,
to consult with an attorney before signing it;

d.

the Executive is signing this Agreement, knowingly, voluntarily, and without any
coercion or duress; and

e.

everything the Executive is receiving for signing this Agreement is described in
the Agreement itself or in his Employment Agreement, and no other promises or
representations have been made to cause the Executive to sign it.

13.

Nondisclosure.  The Executive shall not disclose the contents or substance of
this Agreement to any third parties, other than the Executive’s attorneys,
accountants, or as required by law and shall instruct each of the foregoing not
to disclose the same.

THE EXECUTIVE:

____________________________________

Name: Richard E. Lore, Sr.




RATHGIBSON, INC.

By:

Name:  

Title:  

  





15


